DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 12/23/2021. As directed by the amendment, claims 1, 12 and 18-19 were amended, claims 13 and 20 were cancelled, and new claims 21-22 were added. Thus, claims 1-12, 14-19 and 21-22 are presently pending in this application
Claims 1-10, 12, and 14-19 are allowed and claims 11, 21 and 22 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Robert Everling on 1/5/2022. 

The application has been amended as follows:

(Currently Amended) An inhaling device for heavy metal salts, comprising: 
a tubular housing having a closed lower end and an open upper end defining an   interior volume therebetween; 
       a mouthpiece disposed at the open upper end of the housing; 
       a slot disposed in the housing, wherein the slot is configured to receive a removably securable cartridge; 
       wherein the cartridge includes an opening through a top end thereof; 
       wherein the cartridge includes at least one heavy metal salt in a solution; 
       wherein the solution further includes acetic acid in sufficient quantities to prevent the formation of heavy metal salt oxide nanoparticles within the solution; 

       a battery powered heating element disposed in the interior volume of the housing;
             a controller operably connected to the heating element; and 
       wherein the heating element is in thermal communication with the cartridge when the cartridge is secured within the housing; 
        wherein the tubular housing having a first cylindrical portion for covering the cartridge and surrounding the heating element, the controller and the battery, and a second portion forming an exterior portion of the mouthpiece, wherein a one-piece tubular casing of the tubular housing forms the first cylindrical portion and the second portion, the first cylindrical portion comprises a slot formed on a longest side of the tubular housing for allowing the entire cartridge to be inserted into the tubular housing and removed from the tubular housing, the slot is formed by a short upper curved surface of the tubular housing, a short lower curved surface of the tubular housing, and two long straight side surfaces of the tubular housing, wherein the cartridge is separate from the heater and is removable from the internal volume, and whereby when the inhaling device is in a vertical standing orientation, the entire cartridge is positioned below the mouthpiece, and the entire heater is positioned below the cartridge. 

10) (Currently Amended) The inhaling device for heavy metal salts of claim 1, wherein the solution is volatile atroom temperature and pressure, such that the solution readily evaporates into a gaseous phase without activation of the heating element and whereupon securement of the cartridge into the housing, the solution is inhalable via the mouthpiece.

17) (Currently Amended) The inhaling device for heavy metal salts of claim 1, 

Claims 11 and 21-22 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record LeMahieu (2008/0066741), Alarcon (2020/0022416), Nelson (2007/0045288), Katayama (2010/0242976), Hepworth (2019/0254346), Hepworth (2019/0254345), and Ricketts (2021/0145050) do not specifically disclose the claimed apparatus as presented in the claims 1-10, 12, and 14-19. 
LeMahieu discloses an inhaling device (inhaling device shown in figs. 15-17) for heavy metal salts (see paragraph 0058 and table 2, drugs include zinc acetate or zinc acetate dihydrate, which is a heavy metal salt), comprising: a housing defining an 
Alarcon discloses an inhaling device (10, figs. 1A-2) comprising a cartridge (200, fig. 1A, paragraph 0071), a battery powered heating element (109, figs. 1A-8A, paragraph 0097, Alarcon discloses that the vaporizer element 109 includes heating element 801 and heater leads 803a and 803b, and different embodiment of the heater shown in figs. 9-11, further discloses in fig. 15A and paragraphs 0115-0129 that the heating element is powered by the battery).  
Nelson teaches an inhaler (100, fig. 1) comprising a cartridge (148, fig. 5, paragraphs 0027 and 0054), mouthpiece (116, fig. 1), and heating element (152, fig. 7 with reference to fig. 5), wherein the cartridge, mouthpiece and heating element are in located within the housing (110 and 112, see figs. 5 and 7, paragraph 0021).
Katayama teaches an aerosol generating inhaling device (1, fig. 1) comprising a solution having aroma and having acetic acid (see paragraph 0008, see carboxylic acid and see paragraph 0014, Katayama discloses that the carboxylic acid is acetic acid at 10% or less). 
Hepworth (‘345) discloses a tubular comprising an opening having an upper curved surface, a lower curved surface, and two short straight side surfaces (see opening 244 in fig. 2a), or a tubular comprising a slot having an upper curved surface, a lower curved surface, and two long straight side surfaces (see opening in 444 in figs. 4a-4b). Hepworth (‘346) discloses a tubular comprising a slot having an upper curved surface, a lower curved surface, and two long straight side surfaces (see opening in 744 in fig. 7), but fails to disclose the an inhaling device for heavy metal salts, having a 
Ricketts discloses an inhaling device (shown in figs. 1-3) comprising a tubular housing (20, fig. 3, paragraph 0089), a mouthpiece (14, fig. 1), a slot (see 34) comprising a short upper curved surface, a short lower curved surface, and two long straight side surfaces (see figs. 1-3), wherein the tubular housing having a first cylindrical portion for covering the cartridge and surrounding a controller (26), battery (24, figs. 1-2, paragraph 0092), wherein a one piece tubular casing of the tubular housing forms the first cylindrical portion and the second cylindrical portion forming an exterior of the mouthpiece (see figs. 1-3), however, Ricketts discloses a heating 
Therefore, to modify LeMahieu (2008/0066741), Alarcon (2020/0022416), Nelson (2007/0045288), Katayama (2010/0242976), Hepworth (2019/0254346), Hepworth (2019/0254345), and Ricketts (2021/0145050) to arrive at the claimed combination would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-10, 12, and 14-19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 

Fallon (2019/0098930) is cited to show a vaporizer comprising a receptacle for receiving a cartridge. 
Monsees (2013/0042865) (2016/0338412) is cited to show a vaporization device comprising a cartridge. 
Reevell (2018/0168231) is cited to show an aerosol generating system comprising a cylindrical body and a plurality of cartridges.
Hogwood (2018/0042304)(2018/0104425) is cited to show an aerosol generating system comprising a receptacle for receiving a cartridge.  
Danek (2020/0230329)(2020/0120989) is cited to show an electronic device for producing an aerosol comprising a receptacle for receiving a cartridge. 
Bowen (2019/0289916) is cited to show a vaporizer comprising a receptacle for receiving a cartridge. 
Banks (2020/0068945) is cited to show a vaporizer comprising a cartridge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785